DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane (US 20160288621) in view of Nissan USA ("2014 Altima Sedan Owner's Manual"; see NPL document for page numbers; already of record).
In regards to claim 1, Sakane discloses of an on-board device, comprising:
an air-conditioning unit configured to perform air conditioning by blowing air-conditioning air into a vehicle cabin from an air outlet port that faces the vehicle cabin, and perform, in accordance with a pre-air conditioning instruction signal, pre-air conditioning for air-conditioning the vehicle cabin before an occupant gets into a vehicle (Para 0054, 0050, 0086-0087, 0023, 0048, 0052, Figs 1 and 4);
a seat moving unit configured to move a vehicular seat (Para 0215) …; and
a control unit configured to, in response to receiving the pre-air conditioning instruction signal, control the air-conditioning unit such that the pre-air conditioning is performed, and control the seat moving unit such that the vehicular seat moves to a seat front side, whereby the front face of the seat back is moved closer to the air outlet port (Para 0215, 0057, Fig 1). 
However, Sakane does not specifically disclose of a seat moving unit configured to move a vehicular seat in a seat front-rear direction, the vehicular seat being disposed such that a front face of a seat back faces the air outlet port; 

Nissan USA, in the same field of endeavor, teaches of a seat moving unit configured to move a vehicular seat in a seat front-rear direction (Page 1-4), the vehicular seat being disposed such that a front face of a seat back faces the air outlet port (Page 1-2);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning unit, as taught by Sakane, to include a seat moving unit configured to move a vehicular seat in a seat front-rear direction, the vehicular seat being disposed such that a front face of a seat back faces the air outlet port, as taught by Nissan USA, in order to allow for an improvement in occupant comfort (Sakane Para 0186) and allow a seat to be moved to a desired position (Nissan USA Page 1-4).
In regards to claim 2, Sakane in view of Nissan USA teaches of the on-board device according to claim 1, further comprising a seat back reclining unit configured to move the seat back in the seat front-rear direction (Sakane Para 0215; Nissan USA Page 1-4), wherein 
the control unit is configured to control, in response to receiving the pre-air conditioning instruction signal, the seat back reclining unit such that the seat back is reclined to the seat front side (Sakane Para 0215; Nissan USA Page 1-4).
The motivation of combining Sakane in view of Nissan USA is the same as that recited in claim 1 above.  
In regards to claim 5, Sakane in view of Nissan USA teaches of the on-board device according to claim 1, further comprising a seat back reclining unit configured to move the seat back in the seat front-rear direction (Sakane Para 0215; Nissan USA Page 1-4), wherein 
the control unit is configured to control the seat back reclining unit such that the seat back is moved to the seat front side in accordance with a second pre-air conditioning instruction signal different from the pre-air conditioning instruction signal for performing the pre-air conditioning (Nissan USA Page 1-4).
The motivation of combining Sakane in view of Nissan USA is the same as that recited in claim 1 above.  
In regards to claims 8-10, the claims recite analogous limitations to that of claim 1 above, and is therefore rejected on the same premise.  
In regards to claim 11, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane in view of Nissan USA as applied to claim 1 above, and further in view of Weslati et al. (US 20120029729; hereinafter Weslati; already of record).
In regards to claim 7, Sakane in view of Nissan USA teaches of the on-board device according to claim 1.
However, Sakane in view of Nissan USA do not specifically teach of wherein the control unit is configured to, in response to receiving the pre-air conditioning instruction signal, control the seat moving unit such that the vehicular seat moves to the seat front side from a position at a time when an occupant most recently got out of the vehicle.
Weslati, in the same field of endeavor, teaches of wherein the control unit is configured to, in response to receiving the pre-air conditioning instruction signal, control the seat moving unit such that the vehicular seat moves to the seat front side from a position at a time when an occupant most recently got out of the vehicle (Para 0015, 0018, 0020-0021; where there is no teaching of the seating moving prior to the activation of the pre air-conditioning, thus the seat is in the a position at a time when an occupant most recently got out of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning unit, as taught by Sakane in view of Nissan USA, to include the control unit is configured to, in response to receiving the pre-air conditioning instruction signal, control the seat moving unit such that the vehicular seat moves to the seat front side from a position at a time when an occupant most recently got out of the vehicle, as taught by Weslati, in order to allow for the storage of different selections for different users and improve occupant comfort (Weslati Para 0015).
Claims 3, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane in view of Nissan USA as applied to claim 1 above, and further in view of Park et al. (US 20150165865; hereinafter Park).
In regards to claim 3, Sakane in view of Nissan USA teaches of the on-board device according to claim 1.
However, Sakane in view of Nissan USA does not teach of a suction unit configured to suck air on a front side of the seat back at least into an inside of the seat back of the vehicular seat, wherein 
the control unit is configured to control, in response to receiving the pre-air conditioning instruction signal, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat.

Park, in the same field of endeavor, teaches of a suction unit configured to suck air on a front side of the seat back at least into an inside of the seat back of the vehicular seat (Fig 1, Para 0024), wherein 
the control unit is configured to control, in response to receiving the pre-air conditioning instruction signal, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat (Fig 1, Para 0024; where the suction unit can be included in the pre-air conditioning taught by Sakane in view of Nissan USA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board device according to claim 1, as taught by Sakane in view of Nissan USA, to include a suction unit configured to suck air on a front side of the seat back at least into an inside of the seat back of the vehicular seat, wherein the control unit is configured to control, in response to receiving the pre-air conditioning instruction signal, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat, as taught by Park, in order to allow air conditioning direction and volume to feel more optimized and improve efficiency (Park Para 0024).
In regards to claim 6, Sakane in view of Nissan USA teaches of the on-board device according to claim 1.  
However, Sakane in view of Nissan USA do not teach of a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back, wherein, 
the control unit is configured to control the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat based on a second pre-air conditioning instruction signal different from the pre-air conditioning instruction signal for performing the pre-air conditioning.

Park, in the same field of endeavor, teaches of a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back (Fig 1, Para 0024), wherein, 
the control unit is configured to control the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat based on a second pre-air conditioning instruction signal different from the pre-air conditioning instruction signal for performing the pre-air conditioning (Fig 1, Para 0024; wherein the system could be activated with the air-conditioning controls in the vehicle, such as that in Nissan USA Page 4-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board device according to claim 1, as taught by Sakane in view of Nissan USA, to include a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back, wherein, the control unit is configured to control the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat based on a second pre-air conditioning instruction signal different from the pre-air conditioning instruction signal for performing the pre-air conditioning, as taught by Park, in order to allow air conditioning direction and volume to feel more optimized and improve efficiency (Park Para 0024).
In regards to claim 12, the claim recites analogous limitations to that of claim 6, and is therefore rejected on the same premise.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the claim was previously indicated as allowable and no additional references have been found in an updated search.  Therefore, the claim remains allowable subject matter.  The previous reasons for allowance are repeated below.  
In regards to claim 4, the closest prior art of record is Sakane in view of Nissan USA further view of Jain et al. (US 10214118; hereinafter Jain).  Sakane in view of Nissan USA further view of Jain teaches of the on-board device according to claim 1, further comprising 
a detection unit configured to detect at least one of a change in state of a door of the vehicle from a closed state to an opened state and a change in state of a door lock of the vehicle from a locked state to an unlocked state.  
However, Sakane in view of Nissan USA further view of Jain does not fully teach of the control unit is configured to control the seat moving unit such that the vehicular seat moves to a position at which the vehicular seat positioned before the control unit controls the seat moving unit such that the vehicular seat moves to the seat front side when the remote control is performed for performing the pre-air conditioning, in a case where, after the remote control is performed for performing the pre-air conditioning, the vehicular seat has been moved to the seat front side, and the detection unit detects at least one of the change in state of the door of the vehicle from the closed state to the opened state and the change in state of the door lock of the vehicle from the locked state to the unlocked state.  It is noted that Sakane teaches of the pre-air conditioning and that Jain teaches of an actuation of a vehicle seat upon the vehicle being unlocked.  However, there is no teaching of moving a seat from a position set in the pre-air conditioning mode to a position that the seat was in before this mode.  There would be no reasonable motivation to combine Sakane and Jain to teach of this limitation because there is no motivation for moving a seat from a forwards position back to a previous position.  Therefore, the claim contains allowable subject matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663